DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 14 is objected to because of the following informalities:  in line 2, “a visual, audible and/or tactile signal” should be “the visual, audible and/or tactile signal.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saint et al (US 2016/0012205).
Regarding claim 1, Saint discloses:
A system (Fig. 1A) comprising: a pen injection device (10) holding a specific type of medicament (¶0019 – insulin, Follistim, or other injectable medicines) and comprising a dose expelling mechanism (dose dispelling mechanism) and pen communication structure (electronics unit, including a processor), a mobile communication unit (5) comprising mobile communication structure (Fig. 1B – wireless communications unit) adapted to communicate with the pen communication structure (electronics unit of the pen injection device 10), and a software application program (data processing unit) configured to determine a recommended type of medicament to be delivered to a user based on information indicative of a physiological condition of the user (¶0063-0064, 0076 – the software application program within the mobile communication unit 5 calculates and transmits a recommended dose of medicine based on “carbohydrates to be eaten, current blood sugar, and current insulin on board the pen device 10. Any or all of this information could be entered into the companion device 5,” with a safety feature to prevent a higher than recommended dose from being implemented), and to compare the recommended type of medicament with the specific type of medicament (¶0077 – the calculated dose is based on the insulin on board the pen device 10 and therefore is compared to the specific type of medicament), wherein the pen injection device (10) further comprises indication structure (¶0063 – “a mechanical lock-out”) which in a first state (locked state) indicates that the dose expelling mechanism (Fig. 1A) is to remain idle (¶0063 – “a mechanical lock-out which prevents the user from delivering more medicament than was calculated as a recommended dose”) and in a second state (unlocked state) indicates that the dose expelling mechanism (Fig. 1A, transmitter) is available for operation (¶0069 – “the pen could then be unlocked for a given period of time to allow the medicament to be injected”), and wherein the mobile communication unit (5) is configured to, via a communication from the mobile communication structure (Fig. 1B, wireless communications unit) to the pen communication structure (Fig. 1A, transmitter), a) prompt a change of state of the indication structure from the second state to the first state in response to the software application program identifying that the recommended type of medicament to be delivered differs from the specific type of medicament, and/or b) prompt a change of state of the indication structure (mechanical lock-out) from the first state (locked state) to the second state (unlocked state) in response to the software application program (data processing unit) identifying that the recommended type of medicament to be delivered corresponds to the specific type of medicament (¶0077 – “The dose could then be remotely approved by the third party. The approval could constitute a message of approval, allowing the companion device 5 to display the dose suggestion, allowing the dose suggestion to be transmitted to the pen device 10 or unlocking the pen device 10 to allow injection of the dose.” – the recommended dose corresponding with a patient’s regimen can be approved by a third party, which indicates that the recommended medication corresponds to the medicament in the pen based on the a user’s prescription).
Regarding claim 2, Saint discloses:
The system according to claim 1, wherein the software application program (data processing unit) is configured to determine the recommended type of medicament to be delivered based at least in part on information sent from the pen communication structure (transmitter) to the mobile communication structure (wireless communications unit) (¶0069, 0077 – the data processing unit requires information such as “insulin on board” to calculate a recommended dose, which means that the recommended type (whereas the type is interpreted as a dose size of a specific medication) is determined based on information from the pen communication structure).
Regarding claim 3, Saint discloses:
The system according to claim 1, wherein the pen injection device (10) further comprises a dose setting mechanism (Fig. 1 – dose setting mechanism) operable to set a dose to be delivered (¶0076).
Regarding claim 5, Saint discloses:
The system according to claim 3, wherein the pen injection device (10) further comprises a dose display (¶0076 – “a display screen of the pen 10”) for visual confirmation of a set dose (¶0076), and wherein prompting a change of state of the indication structure (mechanical lock-out) from the second state (unlocked state) to the first state (locked state) comprises affecting the dose display (preventing delivering a larger than recommended dose indirectly affects the dose display by only displaying up to the recommended dose).
Regarding claim 7, Saint discloses:
The system according to claim 1, wherein prompting a change of state of the indication structure (mechanical lock-out) from the second state (unlocked state) to the first state (locked state) comprises disabling the dose expelling mechanism (¶0063 – “prevents the user from delivering more medicament than was calculated as a recommended dose”).
Regarding claim 8, Saint discloses: 
The system according to claim 1, wherein the mobile communication unit (5) further comprises an alert generator adapted emit an alert signal (¶0064 – the mobile communication unit 5 can include an alarm in the form of an audio signal), wherein the pen communication structure (transmitter) is configured to register and to notify the mobile communication structure (wireless communication structure) of an ongoing operation of the dose expelling mechanism (¶0065-0066 – the pen device 10 can transmit to the mobile communication unit 5 about dose expelling steps, such as when the dose delivered is too high), and wherein the alert generator is configured to emit the alert signal (¶0064 – “If the alarm became active, it could be signaled to the user through an audio, visual, and/or tactile (vibratory) method”), if the mobile communication structure (wireless communication structure) receives a notification from the pen communication structure (transmitter) and the recommended type of medicament differs from the specific type of medicament (¶0041 – an alarm can be triggered “if an incorrect or wrong drug is being loaded (e.g., based on data provided by the patient using a user setting of correct drugs), or confirm that the correct drug is being loaded”).
Regarding claim 9, Saint discloses: 
The system according to claim 3, wherein the mobile communication unit (5) further comprises an alert generator adapted emit an alert signal (¶0064 – the mobile communication unit 5 can include an alarm in the form of an audio signal), wherein the pen communication structure (transmitter) is configured to register and to notify the mobile communication structure (wireless communication structure) of an ongoing operation of the dose expelling mechanism (¶0065-0066 – the pen device 10 can transmit to the mobile communication unit 5 about dose expelling steps, such as when the dose delivered is too high), and wherein the alert generator is configured to emit the alert signal (¶0064 – “If the alarm became active, it could be signaled to the user through an audio, visual, and/or tactile (vibratory) method”), if the mobile communication structure (wireless communication structure) receives a notification from the pen communication structure (transmitter) and the recommended type of medicament differs from the specific type of medicament (¶0041 – an alarm can be triggered “if an incorrect or wrong drug is being loaded (e.g., based on data provided by the patient using a user setting of correct drugs), or confirm that the correct drug is being loaded”).
Regarding claim 10, Saint discloses:
The system according to claim 1, wherein the recommended type of medicament is selected from a group consisting of a) a first type of diabetes medication (¶0041) and b) a second type of diabetes medication (¶0041 – “two types of insulin”).
Regarding claim 11, Saint discloses:
The system according to claim 10, wherein the first type of diabetes medication is a rapid acting insulin and the second type of diabetes medication is a long acting insulin (¶0037).
Regarding claim 12, Saint discloses: 
The system according to claim 1, further comprising a second pen injection device (¶0037 – “two or more pen devices 10”) holding a second specific type of medicament (for example, long versus short acting insulin) and comprising a second dose expelling mechanism (Fig. 1A – the second pen device 10 is interpreted to be identical in structure to the first pen device 10), second pen communication structure (transmitter), and second indication structure (mechanical lock-out) which in a first state (locked state) indicates that the second dose expelling mechanism (Fig. 1A) is to remain idle (¶0063 – “a mechanical lock-out which prevents the user from delivering more medicament than was calculated as a recommended dose”) and in a second state (unlocked state) indicates that the second dose expelling mechanism (Fig. 1A, transmitter) is available for operation (¶0069 – “the pen could then be unlocked for a given period of time to allow the medicament to be injected”), wherein the mobile communication structure (wireless communications unit) is further adapted to communicate with the second pen communication structure (¶0037 – “the companion device 5 is configured to receive signals from two or more pen devices 10”), wherein the software application program (data processing unit) is configured to determine the recommended type of medicament to be delivered as one of the specific type of medicament and the second specific type of medicament (¶0037 – “the software application resident on the companion device 5 can include drug confusion alerts that can be provided to the user via the display unit of the companion device 5. For example, with a drug confusion alert, the companion device 5 can alarm the patient if the patient injects a drug at the wrong time (e.g., because it indicates that there was confusion on which pen device the patient used)”), and wherein the mobile communication unit (5) is configured to, via a communication from the mobile communication structure (wireless communications unit) to at least one of the pen communication structure (transmitter) and the second pen communication structure (transmitter), prompt a change of state of the indication structure from the second state to the first state and/or a change of state of the second indication structure (mechanical lock-out) from the first state (locked state) to the second state (unlocked state) in response to the recommended type of medicament to be delivered being the second specific type of medicament (¶0077 – “The dose could then be remotely approved by the third party. The approval could constitute a message of approval, allowing the companion device 5 to display the dose suggestion, allowing the dose suggestion to be transmitted to the pen device 10 or unlocking the pen device 10 to allow injection of the dose.” – the recommended dose corresponding with a patient’s regimen can be approved by a third party, which indicates that the recommended medication corresponds to the medicament in the pen based on the a user’s prescription), and prompt a change of state of the second indication structure from the second state to the first state and/or a change of state of the indication structure (mechanical lock-out) from the first state (locked state) to the second state (unlocked state) in response to the recommended type of medicament to be delivered being the specific type of medicament (¶0077 – “The dose could then be remotely approved by the third party. The approval could constitute a message of approval, allowing the companion device 5 to display the dose suggestion, allowing the dose suggestion to be transmitted to the pen device 10 or unlocking the pen device 10 to allow injection of the dose.” – the recommended dose corresponding with a patient’s regimen can be approved by a third party, which indicates that the recommended medication corresponds to the medicament in the pen based on the a user’s prescription).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saint.
Regarding claim 4, Saint discloses the system according to claim 3 and “wherein prompting a change of state of the indication structure from the second state to the first state comprises disabling” the delivery of the dose, but is silent regarding the disabling of delivery being “disabling the dose setting mechanism.” However, Saint teaches a “maximum dose setting feature” that can be set in the mobile communication unit (5) to prevent delivery of a dose above a set amount (¶0067). Because the safety lock mechanism (which is interpreted as the indication structure) is used to prevent a dose from being delivered higher than a recommended amount, it would be obvious to a person of ordinary skill in the art to specifically use the safety lock mechanism to adjust this maximum dose setting feature to disable the dose setting mechanism directly in order to provide a device that does not allow a dose higher than recommended from being delivered from the device. 
Regarding claim 6, Saint discloses: 
The system according to claim 1, wherein the pen injection device (10) further comprises a sound generator (¶0064 – “the companion device 5 and/or the pen device 10 is provided with a method to warn the user” with an alarm “through an audio, visual, and/or tactile (vibratory) method”). 
Saint is silent regarding “wherein prompting a change of state of the indication structure from the second state to the first state comprises producing a notifying sound via the sound generator.” However, Saint teaches the mechanical lock-out (interpreted as the indication structure) being controllable by the mobile communication unit (5) (¶0063) which also controls alarms for different scenarios (¶0064). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the mobile communication unit to control an alarm in the form of a visual, audible and/or tactile signal as taught by ¶0064 to indicate switching of the mechanical lock-out disclosed in ¶0063 in order to provide a clear signal to a user when the lock-out mechanism has been engaged.
Regarding claim 13, Saint discloses the system according to claim 1 but is silent regarding “wherein prompting a change of state of the indication structure from the first state to the second state comprises providing a visual, audible and/or tactile signal that the pen injection device is ready to be used.” However, Saint teaches the mechanical lock-out (interpreted as the indication structure) being controllable by the mobile communication unit (5) (¶0063) which also controls alarms for different scenarios (¶0064). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the mobile communication unit to control an alarm in the form of a visual, audible and/or tactile signal as taught by ¶0064 to indicate switching of the mechanical lock-out disclosed in ¶0063 in order to provide a clear signal to a user when the lock-out mechanism has been engaged. 
Regarding claim 14, Saint discloses the system according to claim 12 but is silent regarding “wherein prompting a change of state of the indication structure from the first state to the second state comprises providing a visual, audible and/or tactile signal that the pen injection device is ready to be used.” However, Saint teaches the mechanical lock-out (interpreted as the indication structure) being controllable by the mobile communication unit (5) (¶0063) which also controls alarms for different scenarios (¶0064). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the mobile communication unit to control an alarm in the form of a visual, audible and/or tactile signal as taught by ¶0064 to indicate switching of the mechanical lock-out disclosed in ¶0063 in order to provide a clear signal to a user when the lock-out mechanism has been engaged. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 9am-5pm Pacific time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Primary Examiner, Art Unit 3783